Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1-2, 9-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pen US20150093850.

Regarding Claim 1 and 9: Pen teaches the creation of a mixed composite structure comprising an aerogel material and a composite thermoelectric material (See Paragraph 4, Paragraph 15, 25).  The process of Pen includes steps of providing an aerogel material and providing components of the thermoelectric material such that the thermoelectric material forms continuous layers throughout the interior of the aerogel material.  The process of Pen as a whole is one that mixes the aerogel material with the thermoelectric material to form a composite structure that is a mixed material.  The thermoelectric material may be based on Bismuth Telluride (See Paragraph 16), while the aerogel may be silica (See Paragraph 20).  As the material of Pen includes both thermoelectric material and aerogel, the figure of merit zT would be enhanced to the same degree and in the same manner as that which is claimed.  The figure of merit would be increased compared to a material without aerogel on the basis that zT is based on thermal conductivity and electrical conductivity.  zT scales inversely with thermal conductivity.  As this is the case, adding a low thermal conductivity such as aerogel would increase the zT.

Regarding Claim 2 and 10:  The aerogel is a silica aerogel (See Paragraph 20).

Regarding Claim 16:  The instant claim is drawn to product-by-process limitations.  Product-by-process limitations are examined on the basis on the implications of the process on the structural or compositional implications of the process and not to the actual limitations as set forth.  The limitation that balls are used to mill the material does not provide structural or compositional limitations to the structure.  Such a process may be used simply for better mixing of the media being mixed.  As this is the case, the prior art to Pen meets the claimed limitation as the claimed product-by-process does not preclude the creation of the material according to Pen.

Claim 3, 5, 7, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pen as applied to claim 1 and 9 above, and further in view of Kitagawa in their publication entitled “Thermoelectric properties of Bi0.5Sb1.5Te3 prepared by liquid-0phase growth using a sliding boat”.

Regarding Claim 3, 5, 11, and 13:  Pen teaches the creation of a mixed composite structure comprising an aerogel material and a composite thermoelectric material (See Paragraph 4, Paragraph 15, 25).  The process of Pen includes steps of providing an aerogel material and providing components of the thermoelectric material such that the thermoelectric material forms continuous layers throughout the interior of the aerogel material.  The process of Pen as a whole is one that mixes the aerogel material with the thermoelectric material to form a composite structure that is a mixed material.  The thermoelectric material may be based on Bismuth Telluride (See Paragraph 16), while the aerogel may be silica (See Paragraph 20).  As the material of Pen includes both 

Pen teaches the use of a wide range of thermoelectric materials, wherein the cation may be chosen from elements such as Bismuth and the anions may be chosen from tellurium and selenium and may be based upon bismuth telluride, but is silent regarding particular materials useful as thermoelectrics (See Paragraph 16-18).

However, Kitagawa teaches that p-type Bi0.5-Sb1.5Te3 compounds are known thermoelectric materials and Bi2Te3 compounds are known to have desirable thermoelectric properties at operation temperatures near room temperature (See Introduction).  Those of ordinary skill in the art would have found it obvious to use a composition such as Bi0.5Sb1.5Te3 in the method and composition according to Pen as it is a known thermoelectric material that is within the scope of those compositions explicitly taught by Pen (bismuth tellurides).  Those of ordinary skill in the art would have been motivated to use known thermoelectric compositions of Kitagawa in the method and component of Pen as these compositions exhibit particularly desirable thermoelectric properties even at room temperature.  

Regarding Claim 7 and 15:  Kitagawa teaches that additional Tellurium may be added to the composition in order to control the carrier concentration in the thermoelectric material.  Kitagawa teaches that from 1 to 10 mass% of Tellurium may be added for this purpose (See Page 2044, column 1).

Claims 4, 6, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pen as applied to claims 1 and 9 above, and further in view of Lee in their publication entitled “Doping effects on the thermoelectric properties of Cu-intercalated Bi2Te2.7Se0.3”.

Regarding Claim 4, 6, 12, and 14:  Pen teaches the creation of a mixed composite structure comprising an aerogel material and a composite thermoelectric material (See Paragraph 4, Paragraph 15, 25).  The process of Pen includes steps of providing an aerogel material and providing components of the thermoelectric material such that the thermoelectric material forms continuous layers throughout the interior of the aerogel material.  The process of Pen as a whole is one that mixes the aerogel material with the thermoelectric material to form a composite structure that is a mixed material.  The thermoelectric material may be based on Bismuth Telluride (See Paragraph 16), while the aerogel may be silica (See Paragraph 20).  As the material of Pen includes both thermoelectric material and aerogel, the figure of merit zT would be enhanced to the same degree and in the same manner as that which is claimed.

Pen teaches the use of a wide range of thermoelectric materials, wherein the cation may be chosen from elements such as Bismuth and the anions may be chosen from tellurium and selenium and may be based upon bismuth telluride (Bi2Te3), but is silent regarding particular materials useful as thermoelectrics (See Paragraph 16-18).


example by Lee. Lee teaches that n-type thermoelectric variants of Bi2Te3 may be
produced by replacing 0.3 moles of Te in the structure with Se (See Introduction. Lee
teaches that the producability and properties of this composition may be improved by
added Cu as a dopant material in an amount of from 0.005-0.012 moles on the basis of
the parent composition. Those of ordinary skill in the art would have been motivated to
create various thermoelectric materials having the advantageous effects of Pen and would have found it obvious to produce thermoelectrics of both n-type and p-type variants. On this basis it would have been obvious to modify the composition of Pen’s thermoelectric Bi2Te3, replacing 0.3 moles of Te with Se and adding Cu in order to produce n-type semiconductors having beneficial thermoelectric properties. Those of ordinary skill in the art would have been motivated to make such a modification on the basis that both p-type and n-type semiconductors have overlapping as well as different applications within the art.  The production of both p and n type semiconductor legs being necessary in many applications. It would have been obvious to produce these variants with the nanostructure taught in Pen in order to provide a material having better thermoelectric properties.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The claimed process of providing the two materials and providing ball milling to provide a mixture of the materials is novel over the prior art.  The prior art to Ganguly (previously cited) notes the use of ball milling as a means for providing nanostructure.  The process of Ganguly is a means for providing a powder having such a nanostructure.  The prior art to Pen is to a composite layer and it is unclear that the teachings of Ganguly are applicable based on the difference in structure.

Response to Arguments

Applicant’s arguments, see pages 5-6, filed 11/20/20, with respect to the rejection(s) of claim(s) 1-16 under USC 103 over Hsu (in view of secondary references) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pen.  Pen teaches the creation of structures comprising both aerogel and thermoelectric materials having different composition.  The teachings of Pen and the variously cited references obviate the claimed structure and process.  In terms of instant claim 16, Pen does not teach the process of mixing with balls; however, such a product-by-process limitation does not alter the structural or compositional nature of the material.  The process of ball milling may be used simply as a means for providing a better mixture without mechanical crushing of a material.  Applicant should consider describing the structure in terms of its nature rather than the means by which it is produced.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Matthew E. Hoban/Primary Examiner, Art Unit 1734